DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-12 and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. 20150293713 herein Seo.
Per claim 1, Seo discloses: a plurality of solid-state storage devices; and a storage controller operatively coupled to the plurality of solid-state storage devices, the storage controller comprising a processing device, the processing device to: (fig. 15) store one or more sets of data at one or more solid-state storage devices of the plurality of solid-state storage devices; (fig. 19) generate one or more tags for each of the one or more sets of data based on one or more metadata items associated with each set of data; (¶0059; Based on the data pieces frequency of change, they classified as short or long lifetime; examiner notes that the metadata is the data in the command used to determine If the data has short or long lifetime, thus being assigned a grade by the lifetime estimator) determine, in conjunction with a garbage collection operation, an expected lifespan for each set of data based on metadata generated for the respective set of data; (Fig. 4 ¶0054-0055; determining a lifespan grade according to the I/O requirements of data; examiner notes that per ¶0233, the determining factor for garbage collection is the time interval attached to the data) and group each of the one or more sets of data into respective ones of a plurality of memory blocks based on the expected lifespan for each set of data, wherein each memory block corresponds to sets of data of a particular expected lifespan (¶0061; data placement manager determines a position to store the data on the flash memory based on the lifetime grades. Data is group according to the grade; Fig. 5 ¶0057; classification do the storage device into high, mid and low endurance lifetime) and wherein an amount of data that is rewritten during a subsequent garbage collection operation is reduced relative to not grouping data based on expected lifespan (¶0062; FIG. 7, data D14 having a lifetime ‘G1’, data D8 having a lifetime ‘G2’, data D12 having a lifetime ‘G1’ and data D16 having a lifetime ‘G2’ are stored in, for example, a block BLK54. That is to say, the data placement manager 214 treats ‘G1’ and ‘G2’ as the same grade and places the data pieces having the lifetimes ‘G1’ and ‘G2’ in one memory block BLK54. In this case, all of the data pieces D4, D8, D12 and D16 are nullified at roughly the same time, the block BLK54 can be immediately erased or garbage collection may be performed on the block BLK54….. Therefore, the performance of a storage device can be improved and a lifetime of the storage device can be extended by reducing the number of I/O operations; examiner notes that the limitation merely requires that similar lifespan data are grouped together so that a block isn’t rewritten because there is a block of a different lifespan in a block being garbage collected. Further, “reduced relative” to not being grouped is a relative phrase and is therefore indefinite.).
Per claim 2, Seo discloses: wherein the one or more metadata is generated a snapshot indication (¶0074; de-dup or snapshot on data requires re-estimate lifetime or heuristic method; re-estimate the lifetime based on a snapshot operation).
Per claim 3, Seo discloses: wherein the one or more metadata is associated with information associated with a storage practice of a particular client, the storage practice being based at least in part on a particular virtual machine image file (¶0074; de-dup or snapshot on data requires re-estimate lifetime or heuristic method; re-estimate the lifetime based on a snapshot operation).
Per claim 4, Seo discloses: wherein the processing device is further to perform a further garbage collection operation on a first memory block of the plurality of memory blocks, wherein the further garbage collection operation is performed at the end of the expected lifespan corresponding to the first memory block (¶0062; garbage collection performed on block once lifetime ended).
Per claim 7, Seo discloses: wherein the expected lifespan comprises an expected lifespan range (fig. 4, ¶0054; examiner notes that the time intervals attached to the data is the criteria used to group the data into grades).
Per claim 8, Seo discloses: wherein determining the expected lifespan for each set of data comprises performing a statistical analysis on the metadata generated for the respective set of data (¶0074; de-dup or snapshot on data requires re-estimate lifetime or heuristic method).
Per claim 9, Seo discloses: wherein the processing device is further to perform one or more operations on one of the plurality of memory blocks, the one or more operations comprising a snapshot operation (¶0074; de-dup or snapshot on data requires re-estimate lifetime or heuristic method; re-estimate the lifetime based on a snapshot operation).
Claims 10-12, 14-16 are the method claim corresponding to the system claims 1-2 and 6-9 and is rejected under the same reasons set forth in connection with the rejection of claims 1-2 and 6-9.
Claim 17-19 are the computer readable storage medium claim corresponding to the system claims 1-2 and 6 are rejected under the same reasons set forth in connection with the rejection of claim 1-2 and 6.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. 20150293713 herein Seo in view of Kuck et al. 20060059453 herein Kuck.
Per claim 5, Seo discloses a garbage collection process wherein garbage collection is performed on the block once the data in the block is obsolete but does not specifically disclose: determine that a capacity of the memory block is below a threshold capacity in order to delay the further garbage collection operation for a predetermined duration of time.
However, Kuck in an analogous art discloses: determine that a capacity of the memory block is below a threshold capacity in order to delay the further garbage collection operation for a predetermined duration of time (¶0064).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to combine the teachings of Seo and Kuck because Kuck’s garbage collection routine maximizes the performance and scalability (¶0033).
Claim 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. 20150293713 herein Seo in view of Meister et al. 20180356989 herein Meister
Per claim 6, 13 and 20 Seo does not specifically disclose: generate a first source volume metadata for the first set of data associated with a first source volume and a second source volume metadata for the second set of data associated with a second volume, the first source volume metadata and the second source volume metadata determining a memory block for storage of the respective data set.
However, Meister discloses: generate a first source volume metadata for the first set of data associated with a first source volume and a second source volume metadata for the second set of data associated with a second volume, the first source volume metadata and the second source volume metadata determining a memory block for storage of the respective data set. (¶0170).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to combine the teachings of Seo and and Meisters because Meisters snapshot metadata information incorporated with Seo tag data to reduce fragmentation while maintaining efficiency for restore operation (¶0178).

Response to Arguments
Applicant's arguments filed 8/26/22 have been fully considered but they are not persuasive.
The applicant argues: Seo teaches a storage controller that improves the performance of a storage device. The storage controller determines lifetime grades for different pieces of data. (Seo, paragraph [0054]). Multiple lifetime grades may be used for different pieces of data. (Seo, paragraph [0054]). For example, GRADE 1, GRADE 2, and GRADE 3 are lifetime grades, wherein GRADE 1 has the shortest change period and GRADE 4 has the longest change period. (Seo, paragraph [0054]). Data pieces with a shorter lifetime are stored in high endurance storage and data pieces with longer lifetimes are stored in lower endurance storage. (Seo, paragraph [0058]). 
Although Seo teaches that the lifetimes of pieces of data determine whether the data is stored in higher endurance storage or lower endurance storage, Seo fails to teach or suggest that the lifetimes of the pieces of data reduce an amount of data that is rewritten during a subsequent garbage collection operation. In contrast to Seo, claim 1 recites the feature "wherein an amount of data that is rewritten during a subsequent garbage collection operation is reduced when compared to not grouping data based on expected lifespan."
The examiner respectfully disagrees and asserts that Seo discloses wherein an amount of data that is rewritten during a subsequent garbage collection operation is reduced when compared to not grouping data based on expected lifespan. The examiner notes that limitation in view of the applicants specification ¶0216 merely requires that data with similar lifespans are grouped together to avoid having data that is a different lifespan (i.e. to be evicted or old) to remain in a block with current data that is rewritten. The result of this grouping is that the blocks that are rewritten are only blocks with current or similar lifespans. Therefore, unnecessary rewrites are avoided. The examiner notes that Seo, in ¶0062 clearly discloses grouping so that like data is garbage collected thus removing the need to rewrite data that doesn’t need to be rewritten. The examiner encourages the applicant to revisit the cited ¶0062 and fig. 7 and also fig. 6 (which shows what happened if the regrouping doesn’t happen…. i.e. unnecessary rewrites). Further, “reduced relative” to not being grouped is a relative phrase and is therefore indefinite. The examiner is interpreting this limitation as any data block that avoids any amount rewriting of data. Thus, the applicants arguments are not persuasive and Seo discloses wherein an amount of data that is rewritten during a subsequent garbage collection operation is reduced when compared to not grouping data based on expected lifespan.

Remark
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2138